Title: From Thomas Jefferson to John Paul Jones, 13 August 1785
From: Jefferson, Thomas
To: Jones, John Paul



Sir
Paris Aug. 13. 1785.

Supposing you may be anxious to hear from hence, tho’ there should be nothing interesting to communicate, I write by Mr. Cairnes merely to inform you that I have as yet received no answer from the Marshal de Castries. I am in daily expectation of one. Should it not be received soon I shall urge it again, which I wish to avoid however if possible, because I think it better to await with patience a favourable decision than, by becoming importunate, to produce unfavourable dispositions, and perhaps a final determination of the same complexion. Should my occupations prevent my writing awhile, be assured that it will only be as long as I have nothing to communicate and that as soon as I receive any answer it shall be forwarded to you.
I am with much esteem Sir Your most obedient humble servt.,

Th: Jefferson

